Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00770-CV

                 IN RE AMERICAN POWER CONVERSION CORPORATION

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 19, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On November 5, 2014, relator American Power Conversion Corporation filed a petition for

writ of mandamus and a motion for temporary relief pending a ruling on the mandamus petition.

The court has considered the petition for writ of mandamus and is of the opinion that relator is not

entitled to the relief sought. Accordingly, the petition for writ of mandamus and the motion for

temporary relief are denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 6660, styled Sara Villarreal, Individually and as Next Friend of Carlota
Martinez, A Minor and Rosalia Godino Medel, et al. v. Alvaro Medel, et al., pending in the 49th Judicial District
Court, Zapata County, Texas, the Honorable Jose A. Lopez presiding.